519 So. 2d 613 (1988)
STATE of Florida, Petitioner,
v.
Charles KOOPMAN, Respondent.
No. 70588.
Supreme Court of Florida.
January 28, 1988.
*614 Robert A. Butterworth, Atty. Gen. and Erica M. Raffel, Asst. Atty. Gen., Tampa, for petitioner.
Daniel M. Hernandez of Daniel M. Hernandez, P.A., Tampa, for respondent.
BARKETT, Justice.
We accepted jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution to answer the question of great public importance certified in Koopman v. State, 507 So. 2d 684, 686 (Fla. 2d DCA 1987):
May the quantity of drugs involved in possession or delivery of cocaine be used as a proper reason to support a valid departure from the sentencing guidelines?
In Atwaters v. State, 519 So. 2d 611 (Fla. 1988), we held that the quantity of drugs involved in a crime cannot be a proper reason to support departure from the sentencing guidelines. Accordingly, we answer the certified question in the negative and approve the decision of the district court.
It is so ordered.
McDONALD, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.